


Exhibit 10.6
Delta Natural Gas Company, Inc.
Notice of Performance Shares Award


To:           Brian Ramsey
 
At its meeting on August 13, 2010, the Corporate Governance and Compensation
Committee (the “Committee”) of Delta Natural Gas Company, Inc. (the “Company”),
authorized and directed the Company, on the Date of Award set forth below, to
issue and make an award to you of Performance Shares entitling you to receive
shares of the Company’s common stock under the terms and conditions of the
Incentive Compensation Plan (the “Plan”) of the Company and this Notice of
Performance Shares Award.   Such award of Performance Shares was subsequently
ratified by the Board of Directors.   A copy of the Plan is attached as Exhibit
A.  Capitalized terms that are not defined have the meanings given them in the
Plan.


Date of Award:                                August 31, 2010
 
Award:  Subject to the Performance Period, Performance Criteria and other
restrictions set forth herein, you may receive between 1,000 to 2,000
Performance Shares which will entitle you to receive one share of the Company’s
common stock (“Share”) for each Performance Share.
 
Performance Period:  The period from July 1, 2010 – June 30, 2011.
 
Restriction Period(s):
 
     Restriction Period 1 (covers 1/3 of Performance Shares paid):  July 1, 2011
- August 31, 2011
 
     Restriction Period 2 (covers 1/3 of Performance Shares paid):  July 1, 2011
- August 31, 2012
 
     Restriction Period 3 (covers 1/3 of Performance Shares paid):  July 1, 2011
- August 31, 2013
 
Performance Criteria:  The performance objective of this award is based upon on
the Company’s 2011 audited earnings per share, before any cash bonuses or stock
awards, for the year ending June 30, 2011 (“2011 Audited EPS”).
 
 
Minimum Performance Objective:   $1.80 per share

 
Targeted Performance Objective:    $1.90 per share

 
Maximum Performance Objective:   $2.00 per share



Minimum Performance Objective Not Met.  If the Minimum Performance Objective is
not met, i.e., if the Company does not achieve a 2011 Audited EPS of at least
$1.80, the number of Performance Shares will not be determined and none will
vest and you will not be entitled to any Performance Shares hereunder.


Minimum Performance Objective Met or Exceeded.  If the Minimum Performance
Objective and all other conditions, including the Conditions to Payment set out
below, are met or exceeded, then you shall receive the following number of
Performance Shares based upon the actual 2011 Audited EPS:


$1.80 – $1.89
2011 Audited EPS
$1.90 – $1.99
2011 Audited EPS
$2.00 and over
2011 Audited EPS
1,000 shares
1,500 shares
2,000 shares

Restrictions and Vesting:  Except as provided in Paragraph 2 under Conditions to
Payment, all Performance Shares paid hereunder shall be in the form of
Restricted Stock, which shall vest in 1/3 increments as described below under
Conditions on Restrictions.


Conditions to Payment:


1.           Payment of Shares.  Except as provided in Paragraph 2, your
Performance Shares will be paid in Shares of Restricted Stock, subject to the
restrictions and vesting set forth below, as soon as administratively feasible
after the end of the Performance Period, but no later than September 13 of the
same year.  Payment will be made in the form of whole shares of Restricted Stock
in a lump sum payment.  You will only receive such number of Shares as are
established under the Performance Criteria.


2.           Death, Disability or Retirement before end of Performance Period
and Payment.  For purposes of this Paragraph 2 only, the Performance Shares
awarded as provided in subsections 2(a), (b), (c) or (d) shall be in the form of
shares of the Company’s common stock and will not be subject to the Conditions
on Restrictions in this Notice of Performance Shares Award.


(a)           In the event of your Disability or Retirement before the
Performance Period has ended, the number of Performance Shares to which you
shall be entitled to, if any, shall equal (i) the number of Performance Shares,
if any, you would otherwise be entitled to had you been an active Employee at
the end of the Performance Period (i.e., as adjusted or forfeited based on the
actual Performance Criteria) multiplied by (ii) the portion of the Performance
Period during which you were an active Employee multiplied by (iii) one-third,
and such Performance Shares shall be distributed as soon as administratively
feasible after the end of the Performance Period, but no later than September 13
of the same year; or


(b)           In the event of your death while an Employee before the
Performance Period has ended, the Company will be assumed to have achieved a
Targeted Performance Objective for the Performance Period in which death occurs,
and the number of Shares your beneficiary shall be entitled to, if any, shall
equal the number of Shares you would otherwise be entitled to had you been an
active Employee at the end of the Performance Period without any further
adjustment, and such Performance Shares shall be distributed within a reasonable
period following death; or


(c)           In the event of your Disability or Retirement after the end of the
Performance Period, but before the date the Performance Shares are distributed,
the number of Performance Shares you shall be entitled to, if any, shall be (i)
based on the actual Performance Criteria for the entire Performance Period
multiplied by (ii) one-third; or
 
 
(d)           In the event of your death after the end of the Performance
Period, but before the date the Performance Shares are distributed, the number
of Performance Shares you shall be entitled to, if any, shall be based on the
actual Performance Criteria for the entire Performance Period without any
further adjustment.


3.           Other Termination.


(a)           You shall have no right to receive payment in respect of
Performance Shares if you resign or are otherwise terminated from the Company
before the end of the Performance Period for reasons other than your death,
Disability, or Retirement or following a Change in Control.


(b)           You shall have no right to receive payment in respect of
Performance Shares if you resign or are otherwise terminated from the Company
after the end of the Performance Period but before any Performance Shares have
vested if you resign or are otherwise terminated from the Company for reasons
other than your death, Disability, or Retirement or following a Change in
Control.


4.           Short-Term Disability; Other Authorized Leaves of Absence. If you
are absent from employment during a Performance Period and you are entitled to
(a) reemployment rights following military service under the Uniformed Services
Employment and Reemployment Rights Act (USERRA) (or any other similar applicable
federal or state law) or (b) sickness allowance and/or short-term disability
benefits under the Company’s employee benefit plans, then your absence shall not
affect your award of Performance Shares, if any. In the event you are absent
from employment during a Performance Period due to an authorized leave of
absence not described in the immediately preceding sentence, the amount or
number of Performance Shares to which you shall be entitled to, if any, shall
equal (i) the amount or number of Performance Shares, if any, to which you would
otherwise be entitled had you been an active Employee during the entire
Performance Period (i.e., as adjusted or forfeited based on the Performance
Criteria) multiplied by (ii) the portion of the Performance Period during which
you were an active Employee (i.e., excluding the period of the authorized leave
of absence) and such Performance Shares shall be distributed and vest following
the end of the Performance Period as set forth in Section 1 above.


5.           Adjustment of Award Due to Demotion or Promotion. The Committee, in
its discretion, may reduce the number of Performance Shares (if the Performance
Criteria are met) in the event you are demoted during a Performance Period, or
grant additional Performance Shares (if the Performance Criteria are met) in the
event you are promoted during a Performance Period.


6.           Restriction on Payment of Awards. No distributions in respect of
Performance Shares shall be made, and such distribution shall be forfeited, if
at the time a distribution would otherwise have been made:


(a)           The regular quarterly dividend on any outstanding common or
preferred shares of the Company has been omitted and not subsequently paid prior
to or on September 15, 2011; or


(b)           The consolidated net income of the Company for the fiscal year
ending June 30, 2011 is less than the sum of (i) the aggregate amount to be
distributed plus (ii) dividends on all outstanding preferred and common shares
of the Company applicable to such twelve-month period (either paid, declared or
accrued at the most recently paid rate).


Conditions on Restrictions:


7.           Restricted Stock.  Except as provided in Paragraph 2 under
Conditions to Payment, Performance Shares paid hereunder shall be in the form of
Restricted Stock which will vest and the restrictions thereon will lapse in 1/3
increments each year beginning on August 31, 2011, and annually each August 31
thereafter until fully vested as long as the Recipient is an Employee throughout
each such Restriction Period.  If the Performance Criteria is not met, you will
not receive any Restricted Stock.


8.           Restrictions.  Except as otherwise provided in this Agreement, the
Shares of Restricted Stock granted hereunder may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the termination
of the applicable Restriction Period. Except as otherwise provided herein and
subject to the Plan, if you resign, are otherwise terminated from the Company,
prior to the end of the Restriction Period, you will forfeit all interests in
the applicable Restricted Stock. All rights with respect to the Restricted Stock
granted to you shall be exercisable during your lifetime only by you or your
guardian or legal representative.


9.           Removal of Restrictions.  Restricted Stock paid hereunder shall
become freely transferable by you after the last day of the applicable
Restriction Period.


10.           Voting Rights. During the Restriction Period, you may exercise
full voting rights with respect to the Restricted Stock subject thereto.


11.           Dividends and Other Distributions. During the Restriction Period,
you shall be entitled to receive all dividends and other distributions paid with
respect to the applicable Restricted Stock. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were distributed.


12.           Death, Disability or Retirement after Payment but before end of
Restriction Period. Except as otherwise provided in this Notice, in the event of
your death, Disability, or Retirement while an Employee, the following shall
apply:


(a) In the event of your Disability or Retirement before the Restriction Period
has ended, the restrictions on the Shares shall be removed upon expiration of
the Restriction Period, and the number of Shares you shall be entitled to, if
any, shall equal (i) the number of Shares, if any, you would otherwise be
entitled to had you been an active Employee at the end of the Restriction Period
multiplied by (ii) the portion of the Restriction Period you were an active
Employee; or


(b) In the event of your death before the Restriction Period has ended, the
restrictions on the Shares shall be removed upon your date of death, and the
number of Shares the Participant shall be entitled to, if any, shall equal the
number of Shares contingently granted to you, without any further adjustment.


Change of Control:


13.           Change in Control.  Upon a Change in Control Performance Shares
previously granted shall be immediately vested and not subject to forfeiture due
to any subsequent termination from employment.  Upon a change in Control,
Restrictions on Restricted Stock shall be eliminated as of such event.  If the
Change in Control occurs before the end of the Performance Period, the amount of
the Performance Shares shall be determined assuming the Company has achieved the
Targeted Performance Objective and, the amount shall then be multiplied by the
portion of the Performance Period for which you were an active Employee
hereunder. If the Change in Control occurs after the end of the Performance
Period but before the Performance Shares are paid, the amount payable shall be
determined based on the actual performance objective achieved. In either case
payment of the Performance Shares shall be made as soon as practicable following
the Change in Control but no later than the close of the seventy five (75) day
period following the earlier of the end of the Performance Period or the Change
in Control.


Definitions:


14.           Definitions.  The following terms used in this Notice of
Performance Shares Award will have the meanings indicated:


(a)           “Change in Control” shall have the same meaning as such term or
similar term is defined by your individual agreement with the Company which
relates to your compensation and benefits upon the occurrence of a change in
ownership of the Participating Company or similar event.


In the event there is no such agreement, “Change in Control” shall mean:


(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty percent (20%) or more of either (A) the then outstanding shares of
Common Stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute an acquisition of control: any acquisition directly from
the Company (excluding an acquisition by virtue of the exercise of a conversion
privilege), any acquisition by the Company, any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or any acquisition by any corporation
pursuant to a reorganization, merger, share exchange or consolidation, if,
following such reorganization, merger or consolidation, the conditions described
in clauses (A), (B) and (C) of subsection (iii) of this section are satisfied;
or


(ii) Individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or


(iii) Consummation of a reorganization, merger, share exchange or consolidation,
in each case, unless, following such reorganization, merger, share exchange or
consolidation, (A) more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger, share exchange or consolidation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
reorganization, merger, share exchange or consolidation in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger, share exchange or consolidation, of the Outstanding Company Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company, any employee benefit plan or related trust of the
Company, or such corporation resulting from such reorganization, merger, share
exchange or consolidation and any Person beneficially owning, immediately prior
to such reorganization, merger, share exchange or consolidation, directly or
indirectly, twenty percent (20%) or more of the Outstanding Company Common Stock
or Outstanding Voting Securities, as the case may be) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding  shares of common stock of the corporation resulting from such
reorganization, merger, share exchange or consolidation or the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, share exchange or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger, share exchange or consolidation; or


(iv) Approval by the shareholders of the Company and consummation of (A) a
complete liquidation or dissolution of the Company or (B) the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation, with respect to which following such sale or other disposition
(1) more than fifty percent (50%) of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding the Company and any employee benefit plan or related trust of the
Company, or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, twenty percent
(20%) or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, twenty percent (20%) or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (3) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of the
Company; or


(v) The closing, as defined in the documents relating to, or as evidenced by a
certificate of any state or federal governmental authority in connection with, a
transaction approval of which by the shareholders of the Company would
constitute a “Change in Control” under subsection (iii) or (iv) of this Section.


Notwithstanding (a) above, if your employment is terminated before a Change in
Control as defined in this Section and you reasonably demonstrate that such
termination (i) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a “Change in Control”
and who effectuates a “Change in Control” or (ii) otherwise occurred in
connection with, or in anticipation of, a “Change in Control” which actually
occurs, then for all purposes of this Notice of Performance Shares Award, the
date of a “Change in Control” with respect to you shall mean the date
immediately prior to the date of such termination of  your employment.


(b)           “Disability” shall mean (a) your  mental or physical disability
that is defined as “Disability” under the terms of the long-term disability plan
sponsored by the Company and in which you are covered, as amended from time to
time in accordance with the provisions of such plan; or (b) a determination by
the Committee, in its sole discretion, of total disability (based on medical
evidence) that precludes you from engaging in a full-time position at the
Company for wage or profit for at least twelve months and appears to be
permanent. All decisions by the Committee relating to your Disability (including
a decision that you are not disabled), shall be final and binding on all
parties.


(c)           “Retirement” shall mean the termination of your employment
consistent with the provisions for early or normal retirement under the defined
benefit pension plan sponsored by the Company.  Notwithstanding the foregoing,
“Retirement” before you are eligible for normal retirement under such plan shall
require prior approval by the Committee.


15.           Conflicts.  If there is a conflict between the terms of this
Notice of Performance Shares Award and the Plan, the Plan shall control.


DELTA NATURAL GAS COMPANY, INC.




By:  ________________________________Its:  ________________________________


005522.135297/3913750.1

 
 

--------------------------------------------------------------------------------

 

Exhibit A


DELTA NATURAL GAS COMPANY, INC.
INCENTIVE COMPENSATION PLAN


Effective January 1, 2010


TABLE OF CONTENTS


ARTICLE I
PURPOSE
           
1.1
Purpose . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . .  . . . . . . . . .
 
1
       
ARTICLE II
DEFINITIONS
           
2.1
“Agreement” or “Award Agreement”.  . . . . . . . . . . . . . . . .. . . . . . .
. . . . .
 
1
2.2
“Award". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . .  . . . . . . . . .
 
1
2.3
“Award Date” or “Grant Date” . . . . . . . . . . . . . . . . . . . . . . .. . .
. . . . . . . .
 
1
2.4
“Board” or “Board of Directors”  . . . . . . . . . . . . . . . . . . . . .. . .
. . . . . . . .
 
1
2.5
“Change in Control” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. .. . . . . . . . . .
 
1
2.6
“Code”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . .. . . . . . . . .
 
1
2.7
“Committee” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . .. . . . . . . . .
 
1
2.8
“Common Stock” or “Stock” . . . . . . . . . . . . . . . . . . . . . . . . .  . .
. . . . . . .
 
1
2.9
“Company” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . .  . . . . . . . .
 
1
2.10
“Covered Participant”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. .. . . . . . . . .
 
1
2.11
“Designated Beneficiary” . . . . . . . . . . . . . . . . . . . . . . . . . . .
.  . . . . . . . . .
 
2
2.12
“Disability” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . .. . . . . . . .
 
2
2.13
“Effective Date” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . .. . . . . . . .
 
2
2.14
“Eligible Employee” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . .. . . . . . . .
 
2
2.15
“Employee”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . .  . . . . . . .
 
2
2.16
“Exchange Act”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . .. . . . . . . .
 
2
2.17
“Fair Market Value” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . .  . . . . . . .
 
2
2.18
“Outside Director”  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . .. . . . . . . .
 
2
2.19
“Participant” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .. . . . . . .
 
2
2.20
“Participating Company” . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. .  . . . . . . .
 
2
2.21
“Performance Award”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . .. . . . . . .
 
2
2.22
“Performance Criteria” . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . .  . . . . . .
 
2
2.23
“Performance Period” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . .  . . . . . .
 
3
2.24
“Performance Share”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . .. . . . . .
 
3
2.25
“Person”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .  . . . . .
 
3
2.26
“Plan”  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . .. . . . .
 
3
2.27
“Restricted Stock” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . .. . . . . .
 
3
2.28
“Restricted Period” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . .  . . . . .
 
3
2.29
“Retirement” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .  . . . .
 
3
2.30
“Rule 16b-3”   . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .. . . .
 
3
2.31
“Section 162(m)”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .. . . .
 
3
2.32
“Securities Act” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .. . . . .
 
3
2.33
“Shares” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .  . . . .
 
3
2.34
“Stock Bonus Award” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . .. . . . .
 
3
2.35
“Subsidiary”  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .. . . .
 
3
       
ARTICLE III
ELIGIBILITY
           
3.1
Eligibility. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .  . .
 
3
       
ARTICLE IV
SHARES SUBJECT TO THE PLAN
           
4.1
Number of Shares  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .. . . .
 
4
4.2
Forfeited Shares . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .. . . .
 
4
4.3
Capital Adjustments. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .. . . .
 
4
       
ARTICLE V
RESTRICTED STOCK
           
5.1
Grant of Restricted Stock. . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . .. . . .
 
4
5.2
Restricted Stock Award Agreement. . . . . . . . . . . . . . . . . . . . . . . .
. . . . .
 
4
5.3
Restriction Period. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .  . . .
 
4
5.4
Removal of Restrictions. . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . .  . . .
 
5
5.5
Voting Rights. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .  . .
 
5
5.6
Dividends and Other Distributions. . . . . . . . . . . . . . . . . . . . . . . .
. . .  . . . .
 
5
5.7
Death, Disability or Retirement . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . .  . . .
 
5
       
ARTICLE VI
PERFORMANCE SHARES
           
6.1
Grant of Performance Shares. . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . .  . .
 
5
6.2
Performance Awards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .  . .
 
5
       
ARTICLE VII
STOCK BONUS AWARDS
           
7.1
Awards of Stock Bonus Shares . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . .. . .
 
7
7.2
Form and Time of Payment . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . .. .
 
7
       
ARTICLE VIII
SPECIAL PROVISIONS APPLICABLE TO COVERED PARTICIPANTS
           
8.1
Special Provisions Applicable to Covered Participants. . . . . . . . . . .  . .
. .
 
8
       
ARTICLE IX
CHANGE IN CONTROL
           
9.1
Change in Control Agreements . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . .  . .
 
8
9.2
Change in Control Defined . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .  .
 
9
               
ARTICLE X
ADMINISTRATION
           
10.1
The Committee  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . 
 
11
10.2
Committee Decisions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . 
 
11
10.3
Rule 16b-3, Section 162(m) and Section 409A Requirements . . . . . . . 
 
11
       
ARTICLE XI
GENERAL PROVISIONS
           
11.1
Withholding . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . .  . . . . . . .
 
11
11.2
Terms of Awards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .
 
11
11.3
Guidelines Applicable to All Awards . . . . . . . . . . . . . . . . . . . . . .
. . . . . . .
 
12
11.4
Non-transferability. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .
 
12
11.5
No Right to Employment. . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .
 
12
11.6
Rights as Shareholder  . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . .
 
12
11.7
Construction of the Plan. . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .
 
12
11.8
Amendment of Plan or Awards . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .
 
12
11.9
Exemption from Computation of Compensation for Other Purposes . . . . .
 
12
 11.10
Legend . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . .
 
13
 11.11
Special Provisions for Certain participants . . . . . . . . . . . . . . . . . .
. . . . . . . .
 
13
 11.12
Unfunded Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .
 
13
 11.13
Conflict with Employment Agreement . . . . . . . . . . . . . . . . . . . . . . .
. . . . . .
 
13
 11.14
Gender and Number  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . .
 
13
 11.15
Severability . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . .
 
13
 11.16
Effect of Headings. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . .
 
13
 11.17
No Liability . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . .
 
13

 
 

--------------------------------------------------------------------------------

 



DELTA NATURAL GAS COMPANY, INC.
 INCENTIVE COMPENSATION PLAN


Effective January 1, 2010
As Approved by the Shareholders on November 19, 2009


ARTICLE I
 PURPOSE


1.1 Purpose. Delta Natural Gas Company, Inc. (“Company”), a Kentucky
corporation, hereby establishes the Delta Natural Gas Company, Inc. Incentive
Compensation Plan (“Delta Incentive Compensation Plan”) to promote the interests
of the Company and its shareholders through (a) the attraction and retention of
Participants essential to the success of the Company; (b) the motivation of
Participants using performance-related incentives linked to performance goals
and the interests of Company shareholders; and (c) enabling such individuals to
share in the growth and success of the Company and its Subsidiaries. The Plan
permits the grant of  Performance Shares, Restricted Stock, and Stock Bonus
Awards as the Committee, in its sole and complete discretion, may determine to
be appropriate in carrying out the intent and purposes of this Plan.


ARTICLE II
 DEFINITIONS


2.1 “Agreement” or “Award Agreement” shall mean a written agreement between the
Company and a Participant implementing an Award, and setting forth the
particular terms, conditions and restrictions of the Award.


2.2 “Award” shall mean an award or grant made to a Participant under Article V,
VI or VII.


2.3 “Award Date” or “Grant Date” shall mean the date on which an Award is made
by the Committee under the Plan.


2.4 “Board” or “Board of Directors” shall mean the Board of Directors of the
Company.


2.5 “Change in Control” shall be defined in Section 9.2.


2.6 “Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations promulgated thereunder or any successor law, as amended from time to
time.


2.7 “Committee” shall mean the Corporate Governance and Compensation Committee
of the Board or such other committee appointed by the Board to administer the
Plan in accordance with Article X.


2.8 “Common Stock” or “Stock” shall mean the Common Stock of the Company without
par value, or such other security or right or instrument into which such Common
Stock may be changed or converted in the future.


2.9 “Company” shall mean Delta Natural Gas Company, Inc., a Kentucky
corporation, or any successor thereto.


2.10 “Covered Participant” shall mean a Participant who is a “covered employee”
as defined in Code Section 162(m) (3).


2.11 “Designated Beneficiary” shall mean the beneficiary designated by the
Participant, pursuant to procedures established by the Committee, to receive
amounts due to the Participant in the event of the Participant’s death. If the
Participant does not make an effective designation, then the Designated
Beneficiary will be deemed to be the Participant’s estate.


2.12 “Disability” shall mean (a) the mental or physical disability of the
Participant defined as “Disability” under the terms of the long-term disability
plan sponsored by the Company and in which the Participant is covered, as
amended from time to time in accordance with the provisions of such plan; or
(b) a determination by the Committee, in its sole discretion, of total
disability (based on medical evidence) that precludes the Participant from
engaging in their full-time position at the Company for wage or profit for at
least twelve months and appears to be permanent. All decisions by the Committee
relating to a Participant’s Disability (including a decision that a Participant
is not disabled), shall be final and binding on all parties.


2.13 “Effective Date” shall mean January 1, 2010.


2.14 “Eligible Employee” shall mean an Employee who is an officer or other
management or highly compensated employee of a Participating Company as
designated by the Committee to be eligible to participate in the Plan.


2.15 “Employee” shall mean an individual who is employed by a Participating
Company in a customary employer-employee relationship and designated as such in
accordance with the Company’s standard employment practices.


2.16 “Exchange Act” shall mean the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder or any successor law, as amended from
time to time.


2.17 “Fair Market Value” shall mean, on any given date, the closing price of
Common Stock as reported on the composite tape of the primary stock exchange in
which the Common Stock is listed on such day or, if no Shares were traded on
such stock exchange on such day, then on the next preceding day that Stock was
traded on such exchange, all as reported by The Wall Street Journal or such
other source as the Committee may select.


2.18 “Outside Director” shall mean a member of the Board who is not an Employee.


2.19 “Participant” shall mean an Eligible Employee or Outside Director who has
been selected from time to time under Article III to receive an Award under the
Plan.


2.20 “Participating Company” shall mean the Company and such other Subsidiaries
as the Board authorizes to participate herein.


2.21 “Performance Award” shall mean a performance-based Award made under
Section 6.2, which may be in the form of Performance Shares.


2.22 “Performance Criteria” shall mean objectives established by the Committee
for a Performance Period for the purpose of determining when an Award subject to
such objectives has been earned, and may include alternative and multiple
Performance Criteria, including operating and maintenance expense targets,
customer satisfaction, safety, and financial goals including absolute or
relative (i.e., in relation to a peer group of companies) total shareholder
return, revenues, sales, net income, EBITDA, return on assets, earnings per
share and/or growth thereof, or net worth of the Company, any of its
Subsidiaries, divisions, business units or other areas of the Company.


2.23 “Performance Period” shall mean the time period designated by the Committee
during which Performance Criteria must be met in order for a Participant to
obtain a performance-based award.


2.24 “Performance Share” shall mean an Award, designated as a Performance Share,
granted to a Participant pursuant to Section 6.2, the value of which is equal to
a share of Company Stock and which is determined, in whole or in part, by the
attainment of pre-established Performance Criteria as deemed appropriate by the
Committee and described in the Agreement.


2.25 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.


2.26 “Plan” shall mean the Delta Incentive Compensation Plan, as herein
established and as hereafter amended from time to time.


2.27 “Restricted Stock” shall mean an Award of Stock to a Participant pursuant
to Article V herein.


2.28 “Restriction Period” shall mean the period during which the transfer of
Shares of Restricted Stock is restricted and is subject to a risk of forfeiture,
pursuant to Article V.


2.29 “Retirement” shall mean the termination of employment for a Participant
consistent with the provisions for early or normal retirement under the defined
benefit pension plan sponsored by the Company.  Notwithstanding the foregoing,
“Retirement” before the Participant is eligible for normal retirement under such
plan shall require prior approval by the Committee. With respect to a
Participant who is an Outside Director, “Retirement” shall mean the end of the
director’s term of office upon attaining the mandatory retirement age for
directors.


2.30 “Rule 16b-3” shall mean Rule 16b-3 under Section 16(b) of the Exchange Act
as adopted in Exchange Act Release No. 34-37260 (May 30, 1996), or any successor
rule as amended from time to time.


2.31 “Section 162(m)” shall mean Section 162(m) of the Code, or any successor
section under the Code, as amended from time to time.


2.32 “Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations promulgated thereunder or any successor law, as amended from time to
time.


2.33 “Shares” shall mean shares of Common Stock of the Company.


2.34 “Stock Bonus Award” shall mean a bonus, in the form of Stock, under Article
VII.


2.35 “Subsidiary” shall mean any entity with respect to which Delta owns, either
directly or indirectly, at least 50% of the total combined voting power of all
classes of stock or other ownership interest.

 
 

--------------------------------------------------------------------------------

 



 
ARTICLE III
ELIGIBILITY


3.1 Eligibility. The Committee shall have sole and complete discretion in
determining the Eligible Employees and Outside Directors who shall be eligible
to participate in the Plan.  An Eligible Employee or Outside Director of the
Company designated by the Committee as eligible hereunder shall be considered a
Participant upon receiving an Award under the Plan.


ARTICLE IV
SHARES SUBJECT TO THE PLAN


4.1 Number of Shares. Subject to adjustment as provided for in Section 4.3
below, the maximum aggregate number of Shares that may be issued pursuant to
Awards made under the Plan shall not exceed 500,000 Shares, which shall be in a
combination of Restricted Stock, Performance Shares and Stock Bonus Awards as
described in Articles V, VI and  VII. Shares of Common Stock issued pursuant to
Awards under the Plan may be authorized but unissued Shares, Shares issued and
reacquired by the Company or Shares purchased in the open market for purposes of
the Plan. Except as provided in Sections 4.2 herein, the issuance of Shares in
connection with the exercise of, or as other payment for, Awards under the Plan
shall reduce the number of Shares available for future Awards under the Plan.


4.2 Forfeited Shares. In the event that shares issued pursuant to the Awards are
cancelled or forfeited for any reason, the Shares subject to such Award shall
thereafter be again available for grant of an Award under the Plan.


4.3 Capital Adjustments. In the event of a reorganization, recapitalization,
stock split, stock dividend, combination of shares, merger, consolidation,
rights offering, or any other change in the corporate structure, capitalization
or Shares of the Company, the Committee shall make such adjustments as are
appropriate in the maximum number and kind of Shares that may be issued under
the Plan and to any Participant, and in the number and kind of Shares covered by
any Awards granted before such change.  Such adjustments shall be intended to
put the Participant in the same position as he or she was in immediately before
such event. Any adjustments will comply with Code Section 409A to the extent
required to avoid penalties.




ARTICLE V
 RESTRICTED STOCK


5.1 Grant of Restricted Stock. Subject to the limitations set forth in
Section 4.1 and the other terms and provisions of the Plan and applicable law,
the Committee, at any time, and, from time to time, may grant shares of
Restricted Stock under the Plan to such Participants, and in such amounts and
for such duration and/or consideration as it shall determine.


5.2 Restricted Stock Award Agreement. Each share of Restricted Stock granted
hereunder shall be evidenced by an Award Agreement that shall specify the
Restriction Period, the conditions which must be satisfied prior to removal of
the restriction, the forfeiture of such Shares in the event such conditions are
not satisfied, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine. The Committee may specify, but is
not limited to, the following types of conditions in the Award Agreement:
(a) conditions for acceleration or achievement of the end of the Restriction
Period based on any Performance Criteria and (b) any other conditions or
restrictions which the Committee may deem advisable, including requirements
established pursuant to the Securities Act, the Exchange Act, the Code and any
securities trading system or stock exchange upon which such Shares under the
Plan are listed.


5.3 Restriction Period. Except as otherwise provided in this Article, the Shares
of Restricted Stock  granted under the Plan may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the termination
of the applicable Restriction Period or upon earlier satisfaction of other
conditions as specified by the Committee in its sole discretion and set forth in
the applicable Award Agreement. Subject to Section 5.7 and Article IX, if a
Participant resigns, is otherwise terminated from the Company or, in the case of
an Outside Director is not re-elected to the Board or otherwise resigns as a
member of the Board, prior to the end of the Restriction Period, he or she will
forfeit all interests in the Award. All rights with respect to the Restricted
Stock granted to a Participant under the Plan shall be exercisable during his or
her lifetime only by such Participant or his or her guardian or legal
representative.


5.4 Removal of Restrictions.  Except as otherwise provided in this Article V,
Restricted Stock  covered by each Award made under the Plan shall become freely
transferable by the Participant after the last day of the Restriction Period
and/or upon the satisfaction of other conditions as determined by the Committee
and set forth in the applicable Award Agreement.


5.5 Voting Rights. During the Restriction Period, Participants in whose name
Restricted Stock is granted under the Plan may exercise full voting rights with
respect to those Shares.


5.6 Dividends and Other Distributions. During the Restriction Period,
Participants in whose name Restricted Stock is granted under the Plan shall be
entitled to receive all dividends and other distributions paid with respect to
those Shares. If any such dividends or distributions are paid in Shares, the
Shares shall be subject to the same restrictions on transferability and
forfeitability as the Restricted Stock with respect to which they were
distributed.


5.7 Death, Disability or Retirement. Except as otherwise provided in a
Participant’s Award Agreement, in the event of the Participant’s death,
Disability, or Retirement while an Employee or an Outside Director, the
following shall apply:


(a) In the event of the Participant’s Disability or Retirement before the
Restriction Period has ended, the restrictions on the Shares awarded to the
Participant shall be removed upon expiration of the Restriction Period, and the
number of Shares the Participant shall be entitled to, if any, shall equal
(i) the number of Shares, if any, the Participant would otherwise be entitled to
had the individual been an active Participant at the end of the Restriction
Period (i.e., as adjusted or forfeited based on the Performance Criteria)
multiplied by (ii) the portion of the Restriction Period the Participant was an
active Participant hereunder; or


(b) In the event of the Participant’s death before the Restriction Period has
ended, the restrictions on the Shares awarded to the Participant shall be
removed upon the Participant’s date of death, and the number of Shares the
Participant shall be entitled to, if any, shall equal the number of Shares
contingently granted to the Participant, without any further adjustment.



 
 

--------------------------------------------------------------------------------

 



 
ARTICLE VI
 PERFORMANCE SHARES


6.1 Grant of Performance Shares. Subject to the limitations set forth in
Section 4.1 and the other terms and provisions of the Plan and applicable
law,  the Committee may, at any time and from time to time, issue to
Participants, either alone or in addition to other Awards made under the Plan,
Performance Awards as described in Section 6.2. Any such Awards shall be
governed by the terms of an Agreement, and the Committee may impose such terms
and conditions, similar to those described in Section 5.2  and not inconsistent
with the terms of this Plan, as it deems appropriate on such Award.


6.2 Performance Awards.


(a) Grant of Performance Awards. Performance Awards granted hereunder may be
issued in the form of Performance Shares to Participants subject to the
Performance Criteria, Performance Period and other considerations or
restrictions as the Committee shall determine. The Committee shall have complete
discretion in determining the number and value of Performance Shares granted to
each Participant.


(b) Value of Performance Awards. The Committee shall determine the number and
value of Performance Shares granted to each Participant as a Performance Award.
The Committee shall set Performance Criteria in its discretion for each
Participant who is granted a Performance Award. The extent to which such
Performance Criteria are met will determine the value of the Performance Share
to the Participant.


(c) Settlement of Performance Awards. After a Performance Period has ended, the
holder of a Performance Share shall be entitled to receive the value thereof
based on the degree to which the Performance Criteria established by the
Committee and set forth in the Award Agreement have been satisfied.


(d) Form and Time of Payment. Payment of the amount to which a Participant shall
be entitled upon the settlement of the Performance Award shall be made in
Shares. However, if any payment in the form of Shares results in a fractional
share, such payment for the fractional share shall be made in cash. Payment of
the Stock as well as any cash for a fractional share shall be made at such times
as may be determined by the Committee following the end of the Performance
Period to which it relates, but not later than the last day of the seventy five
(75) day period following the end of the Performance Period.


(e) Death, Disability or Retirement. Unless otherwise provided in a
Participant’s Award Agreement:


(1) In the event of a Participant’s Disability or Retirement before the
Performance Period has ended, the number of Shares the Participant shall be
entitled to, if any, shall equal (i) the number of Shares, if any, the
Participant would otherwise be entitled to had the individual been an active
Participant at the end of the Performance Period (i.e., as adjusted or forfeited
based on the actual Performance Criteria) multiplied by (ii) the portion of the
Performance Period during which the Participant was an active Participant, and
such Shares shall be distributed following the end of the Performance Period as
set forth in Subsection 6.2(d) above; or


(2) In the event of a Participant’s death while an Employee or Outside Director
before the Performance Period has ended, the Company will be assumed to have
achieved a target performance level for the Performance Period in which death
occurs, and the number of Shares the Participant’s beneficiary shall be entitled
to, if any, shall equal the number of Shares the Participant would otherwise be
entitled to had the Participant been an active Participant at the end of the
Performance Period, and such Shares shall be distributed within a reasonable
period following death; or


(3) In the event of a Participant’s Disability, Retirement or death after the
end of the Performance Period, but before the date the Shares are distributed,
the number of Shares the Participant shall be entitled to, if any, shall be
based on the actual Performance Criteria for the entire Performance Period.


(f) Other Termination. No Participant shall have a right to receive payment in
respect of an Award for a Performance Period if the Participant resigns or is
otherwise terminated from the Company or, in the case of an Outside Director, is
not re-elected (i) before the end of the Performance Period, or (ii) after the
end of the Performance period but before the Performance Award is paid, for
reasons other than the Participant’s death, Disability, or Retirement or
following a Change in Control.


(g) Short-Term Disability; Other Authorized Leaves of Absence. Absence of a
Participant from employment during a Performance Period and entitling the
Participant to (i) reemployment rights following military service under the
Uniformed Services Employment and Reemployment Rights Act (USERRA) (or any other
similar applicable federal or state law) or (ii) sickness allowance and/or
short-term disability benefits under the Company’s employee benefit plans, shall
not affect any Award. In the event a Participant is absent from employment
during a Performance Period due to an authorized leave of absence not described
in the immediately preceding sentence, the amount or number of Shares the
Participant shall be entitled to, if any, under any Award shall equal (i) the
amount or number of Shares, if any, to which the Participant would otherwise be
entitled had the individual been an active Participant during the entire
Performance Period ( i.e. , as adjusted or forfeited based on the Performance
Criteria) multiplied by (ii) the portion of the Performance Period during which
the Participant was an active Participant (i.e., excluding the period of the
authorized leave of absence) and such Shares shall be distributed following the
end of the Performance Period as set forth in Subsection 6.2(d) above.


(h) Adjustment of Award Due to Demotion or Promotion. The Committee, in its
discretion, may reduce an Award in the event of a Participant’s demotion during
a Performance Period, or grant an additional Award in the event of a
Participant’s promotion during a Performance Period.


(i) Restriction on Payment of Awards. No distributions in respect of Performance
Shares shall be made, and such distribution shall be forfeited, if at the time a
distribution would otherwise have been made:


(1)           The regular quarterly dividend on any outstanding common or
preferred shares of the Company has been omitted and not subsequently paid; or


(2) The estimated consolidated net income of the Company for the immediately
preceding twelve-month period is less than the sum of (i) the aggregate amount
to be distributed plus (ii) dividends on all outstanding preferred and common
shares of the Company applicable to such twelve-month period (either paid,
declared or accrued at the most recently paid rate).


ARTICLE VII
STOCK BONUS AWARDS


7.1 Awards of Stock Bonus Shares.  A “Stock Bonus” for purposes of this Article
VII is an award of Shares of the Company’s Stock for services rendered to the
Company or any Participating Company. Subject to the limitations set forth in
Section 4.1 and the other terms and conditions of the Plan and applicable law,
the Committee may award to any Employee and/or Outside Director Shares as a
Stock Bonus for past service rendered to the Company or any Participating
Company as the Committee, in its sole discretion, may from time to time
determine. The Committee will determine the number of Shares to be awarded to
Employees and Outside Directors. Stock Bonuses may vary among Employees and/or
Outside Directors and between groups of Employees and/or Outside Directors, and
may be based upon the achievement of the Company or any Participating Company
and/or individual performance or such other criteria as the Committee may
determine.


7.2 Form and Time of Payment.  Any Stock Bonus awarded by the Committee will be
paid as soon as administratively feasible after the close of the fiscal year for
which the Stock Bonus is awarded, but no later than the last day of the seventy
five (75) day period following the end of the fiscal year. Payment will be made
in the form of whole Shares in a lump sum payment. If an Employee’s employment
or an Outside Director’s term is terminated due to Disability, Retirement or
death after the award of a Stock Bonus but before the payment of the Shares, the
Employee and/or Outside Director or their respective  beneficiaries, as
applicable, shall receive payment of the Shares within the time period
referenced herein. If an Employee’s employment or an Outside Director’s term is
terminated for any other reason after the award of a Stock Bonus but before the
payment of the Shares, the payment shall be forfeited.


ARTICLE VIII
SPECIAL PROVISIONS APPLICABLE TO COVERED PARTICIPANTS


8.1 Special Provisions Applicable to Covered Participants. Awards to Covered
Participants shall be governed by the conditions of this Article in addition to
the requirements of Articles V, VI and VII above. Should conditions set forth
under this Article conflict with the requirements of Articles V, VI and VII
above, the conditions of this Article shall prevail:


(a) All Performance Criteria relating to Covered Participants for a relevant
Performance Period shall be established by the Committee in writing prior to the
beginning of the Performance Period, or by such other later date for the
Performance Period as may be permitted under Section 162(m) of the Code.


(b) The Performance Criteria must be objective and must satisfy third party
“objectivity” standards under Code Section 162(m).


(c) The Performance Criteria shall not allow for any discretion by the Committee
as to an increase in any Award, but discretion to lower an Award is permissible.


(d) The Award and payment of any Award under this Plan to a Covered Participant
with respect to a relevant Performance Period shall be contingent upon the
attainment of the Performance Criteria that are applicable to such Award. The
Committee shall certify in writing prior to payment of any such Award that such
applicable Performance Criteria have been satisfied. Resolutions adopted by the
Committee may be used for this purpose.


(e) The aggregate maximum number of Shares subject to Awards that may be granted
to any Covered Participant under Articles V, VI and VII  during any fiscal year
of the Company shall be 50,000 Shares.


(f) All Awards under this Plan to Covered Participants or to other Participants
who may become Covered Participants at a relevant future date shall be further
subject to such other conditions, restrictions, and requirements as the
Committee may determine to be necessary to carry out the purposes of this
Article, which is to avoid the loss of deductions by the Company under Code
section 162(m).


ARTICLE IX
CHANGE IN CONTROL


9.1 Change in Control Agreements. The provision of this Section regarding the
terms and conditions of an Award Agreement upon a Change in Control shall apply
notwithstanding any Plan provision to the contrary, and notwithstanding any
agreement between the Participating Company and such Participant which relate to
the terms of the Awards hereunder, upon a Change in Control. Upon a Change in
Control, the following shall apply:


(a) The Awards previously granted shall be immediately vested and not subject to
forfeiture due to any subsequent termination from employment or removal or
resignation from the Board, subject to Subsection (d) hereunder.


(b) Restrictions on any Restricted Stock shall be eliminated as of such event.


(c) If the Change in Control occurs before the end of the Performance Period, no
further adjustment shall be made to the number of Shares of Restricted Stock
contingently granted based on the Performance Criteria.


(d) Performance Shares shall be considered earned and shall not be subject to
forfeiture due to any subsequent termination from employment. If the Change in
Control occurs before the end of the Performance Period, the amount of the
Performance Shares shall be determined assuming the Company has achieved a
target performance level and, the amount shall then be multiplied by the portion
of the Performance Period the individual was an active Participant hereunder. If
the Change in Control occurs after the end of the Performance Period but before
the Performance Shares are paid, the amount payable shall be determined based on
the actual performance level. In either case payment of the Performance Shares
shall be made as soon as practicable following the Change in Control but no
later than the close of the seventy five (75) day period following the earlier
of the end of the Performance Period or the Change in Control.


9.2 Change in Control Defined. For purposes of this Article, “Change in Control”
shall have the same meaning as such term or similar term is defined in a
Participant’s individual agreement with the Company which relates to such
Participant’s compensation and benefits upon the occurrence of a change in
ownership of the Participating Company or similar event.


(a) In the event there is no such agreement, “Change in Control” shall mean:


(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty percent (20%) or more of either (A) the then outstanding shares of
Common Stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute an acquisition of control: any acquisition directly from
the Company (excluding an acquisition by virtue of the exercise of a conversion
privilege), any acquisition by the Company, any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or any acquisition by any corporation
pursuant to a reorganization, merger, share exchange or consolidation, if,
following such reorganization, merger or consolidation, the conditions described
in clauses (A), (B) and (C) of subsection (iii) of this section are satisfied;
or


(ii) Individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or


(iii) Consummation of a reorganization, merger, share exchange or consolidation,
in each case, unless, following such reorganization, merger, share exchange or
consolidation, (A) more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger, share exchange or consolidation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
reorganization, merger, share exchange or consolidation in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger, share exchange or consolidation, of the Outstanding Company Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company, any employee benefit plan or related trust of the
Company, or such corporation resulting from such reorganization, merger, share
exchange or consolidation and any Person beneficially owning, immediately prior
to such reorganization, merger, share exchange or consolidation, directly or
indirectly, twenty percent (20%) or more of the Outstanding Company Common Stock
or Outstanding Voting Securities, as the case may be) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding  shares of common stock of the corporation resulting from such
reorganization, merger, share exchange or consolidation or the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, share exchange or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger, share exchange or consolidation; or


(iv) Approval by the shareholders of the Company and consummation of (A) a
complete liquidation or dissolution of the Company or (B) the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation, with respect to which following such sale or other disposition
(1) more than fifty percent (50%) of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding the Company and any employee benefit plan or related trust of the
Company, or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, twenty percent
(20%) or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, twenty percent (20%) or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (3) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of the
Company; or


(v) The closing, as defined in the documents relating to, or as evidenced by a
certificate of any state or federal governmental authority in connection with, a
transaction approval of which by the shareholders of the Company would
constitute a “Change in Control” under subsection (iii) or (iv) of this Section.


(b) Notwithstanding (a) above, if the Participant’s employment is terminated
before a Change in Control as defined in this Section and the Participant
reasonably demonstrates that such termination (i) was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a “Change in Control” and who effectuates a “Change in Control” or
(ii) otherwise occurred in connection with, or in anticipation of, a “Change in
Control” which actually occurs, then for all purposes of this Agreement, the
date of a “Change in Control” with respect to the Participant shall mean the
date immediately prior to the date of such termination of the Participant’s
employment.


ARTICLE X
ADMINISTRATION


10.1 The Committee. The Plan shall be administered and interpreted by the
Committee which shall have full authority, discretion and power necessary or
desirable for such administration and interpretation. The express grant in this
Plan of any specific power to the Committee shall not be construed as limiting
any power or authority of the Committee. In its sole and complete discretion the
Committee may adopt, alter, suspend and repeal any such administrative rules,
regulations, guidelines, and practices governing the operation of the Plan as it
shall from time to time deem advisable. In addition to any other powers and,
subject to the provisions of the Plan, the Committee shall have the following
specific powers: (a) to determine the terms and conditions upon which Awards may
be made; (b) to determine the Participants to whom Awards shall be made; (c) to
determine all terms and provisions of each Agreement, which need not be
identical for types of Awards nor for the same type of Award to different
Participants; (d) to construe and interpret all terms, conditions and provisions
of the Plan and all Agreements; (e) to establish, amend, or waive rules or
regulations for the Plan’s administration; (f) to accelerate the length of a
Performance Period or the termination of any Period of Restriction; and (g) to
make all other determinations and take all other actions necessary or advisable
for the administration or interpretation of the Plan. The Committee may seek the
assistance or advice of any persons it deems necessary to the proper
administration of the Plan.


10.2 Committee Decisions. Unless strictly and expressly prohibited by law, all
determinations and decisions made by the Committee pursuant to the provisions of
this Plan shall be final, conclusive, and binding upon all persons, including
Participants, Designated Beneficiaries, the Company, its shareholders and
employees.


10.3 Rule 16b-3, Section 162(m) and Section 409A Requirements. Notwithstanding
any other provision of the Plan, the Committee may impose such conditions on any
Award as it may deem to be advisable or required to satisfy the requirements of
Rule 16b-3, Section 162(m) or Section 409A, if applicable.


 
ARTICLE XI
 GENERAL PROVISIONS


11.1 Withholding. The Company shall have the right to deduct or withhold, or
require a Participant to remit to the Company, any taxes, subject to the
statutory minimum, required by law to be withheld from Awards made under this
Plan. In the event an Award is paid in the form of Common Stock, the Participant
may remit to the Company the amount of any taxes required to be withheld from
such payment in cash, or, in lieu thereof, the Company may withhold (or the
Participant may be provided the opportunity to elect to tender) the number of
shares of Common Stock equal in Fair Market Value to the amount required to be
withheld.


11.2 Terms of Awards. Each Award granted under the Plan shall be evidenced in a
corresponding Award Agreement provided in writing to the Participant, which
shall specify the terms, conditions and any rules applicable to the Award,
including but not limited to the effect of death, Disability, or other
termination of employment of the Participant on the Award.


11.3 Guidelines Applicable to all Awards. All Awards awarded to a Participant
under the Plan and not previously paid shall be immediately forfeited and
canceled in their entirety if the Participant, without the prior written consent
of the Company, and while employed by the Company, becomes associated with,
employed by, renders services to, consults with, acquires ownership of more than
five percent of any class of stock of, or acquires beneficial ownership of more
than five percent of the earnings or profits of any corporation, partnership,
proprietorship, trust, or other entity which, in the  Committee’s judgment,
competes directly or indirectly with the Company or any subsidiary in any of
their lines of business.


11.4 Non-transferability. No Award granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, except by
will or the laws of descent and distribution. Further, no lien, obligation, or
liability of the Participant may be assigned to any right or interest of the
Participant in an Award under this Plan.


11.5 No Right to Employment. Neither the Plan, nor any Award made, or any other
action taken, hereunder shall be construed as giving any Participant or other
person any right of employment or continued employment with the Participating
Company.


11.6 Rights as Shareholder. Subject to the terms and conditions of each
particular Award, no Participant or Designated Beneficiary shall be deemed a
shareholder of the Company nor have any rights as such with respect to any
shares of Common Stock to be provided under the Plan until he or she has become
the holder of such shares.


11.7 Construction of the Plan. Except to the extent superseded by the laws of
the United States, the Plan and all Agreements shall be governed, construed,
interpreted and administered in accordance with the laws of the Commonwealth of
Kentucky. In the event any provision of the Plan or any Agreement shall be held
invalid, illegal or unenforceable, in whole or in part, for any reason, such
determination shall not affect the validity, legality or enforceability of any
remaining provision, portion of provision or the Plan overall, which shall
remain in full force and effect as if the Plan had been absent the invalid,
illegal or unenforceable provision or portion thereof.


11.8 Amendment of Plan or Awards. The Committee or the Board of Directors may
amend, suspend, or terminate the Plan or any portion thereof at any time,
provided such amendment is made with shareholder approval if and to the extent
such approval is necessary to comply with any legal requirement, including for
these purposes any approval requirement which is a requirement for the
performance-based compensation exception under Code Section 162(m). In no event
shall the Committee increase the amount payable pursuant to an Award after it
has been granted. In addition, no amendment shall be made to an outstanding
Award without written consent of the affected Participant. Notwithstanding the
preceding, the Committee may amend or modify the Plan or any outstanding Award
to the extent necessary to cause the Plan or such Award to comply with the
requirements of Section 409A of the Code, the Listed Company Manual of the New
York Stock Exchange or Listing Standard 4350 (C) (i) (A) of NASDAQ.


11.9 Exemption from Computation of Compensation for Other Purposes. By
acceptance of an applicable Award under this Plan, subject to the conditions of
such Award, each Participant shall be considered in agreement that all shares of
Stock awarded under this Plan shall be considered extraordinary, special
incentive compensation and will not be included as “earnings,” “wages,” “salary”
or “compensation” in any pension, welfare, life insurance, or other employee
benefit arrangement of the Company except as otherwise specifically provided in
such arrangement.


11.10 Legend. In its sole and complete discretion, the Committee may elect to
legend certificates representing Shares sold or awarded under the Plan and to
make appropriate references to the restrictions imposed on such Shares.


11.11 Special Provisions for Certain Participants. All Award Agreements for
Participants subject to Section 16(b) of the Exchange Act shall be deemed to
include any such additional terms, conditions, limitations and provisions as
Rule 16b-3 requires, unless the Committee in its discretion determines that any
such Award should not be governed by Rule 16b-3. All performance-based Awards to
Covered Participants shall be deemed to include any such additional terms,
conditions, limitations and provisions as are necessary to comply with the
performance-based compensation exemption of Code Section 162(m), unless the
Committee, in its discretion, determines that any such Award is not intended to
qualify for the exemption for performance-based compensation under Code
Section 162(m).


11.12 Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets in connection with any Awards under the Plan.
Any liability of the Company to any person with respect to any Award under the
Plan or any Award Agreement shall be based solely upon the contractual
obligations that may be created as a result of the Plan or any such award or
agreement. No such obligation of the Company shall be deemed to be secured by
any pledge of, encumbrance on, or other interest in, any property or asset of
the Company or any Subsidiary. Nothing contained in the Plan or any Award
Agreement shall be construed as creating in respect of any Participant (or
beneficiary thereof or any other person) any equity or other interest of any
kind in any assets of the Company or any Subsidiary or creating a trust of any
kind or a fiduciary relationship of any kind between the Company, any Subsidiary
and/or any such Participant, any beneficiary thereof or any other person.


11.13 Conflict with Employment Agreement. Except as specified in Article IX or
otherwise restricted under Section 11.10, to the extent any provision of this
Plan conflicts with any provision of a written employment agreement between an
Employee and the Company, the material terms of which have been approved by the
Board, the provisions of the employment agreement shall control.


11.14 Gender and Number. Where the context admits, words in the masculine gender
shall include the feminine gender, the plural shall include the singular and the
singular shall include the plural.


11.15 Severability. In the event any provision of this Plan shall be held to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
endorsed as if such illegal or invalid provision had never been contained in
this Plan.


11.16 Effect of Headings. The descriptive headings of the Articles and Sections
of this Plan are inserted for convenience of reference and identification only
and do not constitute a part of this Plan for purposes of interpretation.


11.17 No Liability. No member of the Board or the Committee or any officer or
Employee shall be personally liable for any action, omission or determination
made in good faith in connection with this Plan. To the full extent permitted by
law, the Company shall indemnify and hold harmless the members of the Committee,
the Board and the officers and Employees, and each of them, from and against any
and all loss which results from liability to which any of them may be subjected
by reason of any act or conduct in their official capacities in connection with
the administration of this Plan, including all expenses reasonably incurred in
their defense, in case the Company fails to provide such defense. By
participating in this Plan, each Employee agrees to release and hold harmless
the Company and its Subsidiaries (and their respective directors, officers and
employees), the Board and the Committee, from and against any tax or other
liability, including without limitation, interest and penalties, incurred by the
Employee in connection with his participation in this Plan.


 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by the
authorized officers as of this 1st day of January, 2010.


DELTA NATURAL GAS COMPANY, INC




BY:    /s/ Glenn R.
Jennings                                                      
TITLE: Chairman of the Board, President and
  Chief Executive Officer


ATTEST:




BY:    /s/ John B.
Brown                                                                           
TITLE: Chief Financial Officer, Treasurer and Secretary


 
